Citation Nr: 0608101	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-39 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence as been submitted to reopen 
a claim for service connection for major depression.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 1956 
and from March 1959 to February 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an application to reopen a previously 
denied claim for service connection for a psychiatric 
disorder.  

The veteran testified at a hearing at the RO before a member 
of the Board in January 2006.  


FINDINGS OF FACT

1.	Service connection for a psychiatric disorder was denied 
by the RO in an April 2001 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the April 2001 decision denying service connection 
for a psychiatric disorder, the additional evidence, not 
previously considered, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  

3.	Major depression was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event or related to the veteran's service-
connected disabilities.  


CONCLUSION OF LAW

1.	The additional evidence submitted subsequent to the 
April 2001 decision of the RO, which denied service 
connection for a psychiatric disorder, is new and material; 
thus, the claim for service connection for this disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

2.	Major depression was neither incurred in nor aggravated 
by service, may not be presumed to have been incurred therein 
and is not proximately due to or the result of a service 
connected disease or injury. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board must first address the provisions of the VCAA.  
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The law addresses the 
notification and assistance requirements of VA in the context 
of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July and November 2002, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As it pertains to any defect regarding the VCAA notice, to 
include the timing of such notice, the Board finds that any 
defect found is harmless error.  As the veteran was given 
adequate notice and had an opportunity to respond to such 
notice.  Moreover, the record has been fully developed, and 
it is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports, to include opinions.  The 
veteran has not identified any additional evidence pertinent 
to his claim, not already of record and there are no 
additional records to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

II.  Analysis 

Service connection for a psychiatric disorder was last denied 
by the RO in an April 2001 rating decision.  It is noted that 
the most recent decision is to be considered final.  Evans v. 
Brown 9 Vet. App. 273 (1996).  The veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds that the several medical opinions 
from VA physicians that describe his psychiatric disability 
as being related to service-connected meningitis constitute 
new and material evidence such that the claim may be 
reopened.  

Having decided that the claim is reopened, as noted, all the 
evidence on file must now be considered.  The next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  It is concluded that the Board may proceed 
without prejudice to the veteran.  The RO has provided the 
veteran notice as to the requirements for service connection; 
the veteran's argument throughout the instant appeal has been 
on the merits, not on the question of whether new and 
material evidence has been presented; and he has had the 
opportunity for a full hearing throughout the process.  It is 
concluded, therefore, that there is no prejudice to the 
veteran based on de novo review.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including major depression, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

"When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Review of the veteran's service medical records shows that he 
did not manifest a psychiatric disorder while he was on 
active duty.  The earliest findings of a psychiatric 
abnormality are found in VA outpatient treatment records 
dating from 1993.  At that time, it was reported for clinical 
purposes that the veteran had been depressed for 
approximately two years and that he believed that the spinal 
meningitis for which he was treated during service was 
related to his depression.  Major depression is noted during 
VA outpatient treatment dated in May 1994.  

As the veteran did not manifest a psychiatric disorder while 
he was on active duty, or within one year thereafter, service 
connection on a direct or presumptive basis is not warranted.  
The veteran's main contention is that his disability is 
related to his service connected disabilities, primarily is 
service connected meningitis.  It is noted that service 
connection is currently in effect for status post amputation 
of the right great toe, due to osteomyelitis and arthritis, 
rated as 30 percent disabling; hemorrhoids, rated 10 percent 
disabling; the residuals of lymphocytic viral meningitis, 
with tinnitus and photophobia, rated 10 percent disabling; 
bilateral hearing loss, rated noncompensable and a hammer toe 
deformity of the right second toe, also rated noncompensable.  
The veteran's combined evaluation is 40 percent disabling.  

The record includes medical opinions from several VA medical 
care providers who rendered medical opinions regarding the 
relationship between his psychiatric disorder and his service 
connected disabilities.  The Board will first discuss the 
opinions which can be considered to be in support of the 
veteran's claim.  Thereafter, there will be a discussion of 
the opinions which are against the claim.  

A VA outpatient report dated in December 1998 shows that the 
examiner assessed the veteran as having a mood disorder 
secondary to medical conditions.  A compensation examination 
was conducted by VA in June 1999. At that time, the veteran's 
medical history was reviewed, including episodes in November 
1966, when he was bitten by a dog, and February 1967, when he 
was hospitalized for an episode of acute meningitis that 
included treatment with intravenous antibiotics and placement 
in isolation.  After hospitalization, the veteran noted the 
onset of a gait disturbance, irritability and photophobia, as 
well as having abrupt violent temper flares.  After 
examination, the Axis I diagnosis was mood disorder, 
depressed, due to general medical condition.  The Axis III 
(physical) diagnoses were status post meningitis in February 
1967, status post meningeal encephalitic syndrome, and status 
post Parkinson syndrome.  

The Board observes that the VA examiners in 1998 and 1999 did 
not specify the nature of the medical condition causing the 
mood disorder.  They did not specifically state that the 
veteran had major depression as a result of service or as a 
result of the veteran's service-connected residuals of 
lymphocytic viral meningitis.  As such, the above reports 
cannot be considered to be probative evidence in support of 
the veteran's claim.

In a statement received by VA in March 2000, a VA physician 
state that he had treated the veteran for several years as an 
outpatient and that the diagnosis remained mood disorder, 
depressed, due to general medical condition.  At that time, 
the physical diagnoses were listed as status-post meningitis, 
February 1967; post-meningeal encephalitic syndrome; 
Parkinson-induced syndrome; status-post myocardial 
infarction; and carcinoma of the prostate.  The examiner went 
on to state that, the veteran had sustained a dog bite in 
1966, and had become acutely ill in February 1967 when he was 
diagnosed with meningitis.  Ever since the acute symptoms 
resolved, the veteran had noted the onset of symptoms 
including a stiff gait; sensitivity to light; irritability, 
with intermittent violent temper outbursts; and a depressed 
mood, with crying spells.  He believed that these symptoms 
were related to the dog bite that occurred in 1966.  This 
report is also not probative in supporting the veteran's 
claim, as it simply reports the history as given by the 
veteran.  The Board observes that this history is not 
substantiated by the medical evidence of record.  The first 
medical evidence showing that the veteran complained of 
depression, was treated for depression, or was diagnosed as 
having depression, comes decades following his service 
discharge.  In light of the foregoing, the report is not 
probative in supporting the veteran's claim.

In the August 2000 letter, the examiner specified the medical 
conditions to be status post dog bite while on active duty, 
status post meningitis, secondary to the dog bite, and 
meningoencephalitic syndrome.  He concluded that the 
connection between the veteran's neurological infection and 
depression followed sequentially and was quite clear cut and 
obvious.  This letter, as well, is not supportive of the 
veteran's claim.  It was based on an inaccurate factual 
premise that the veteran developed depression sequentially to 
his infection in service.  As previously noted, the veteran's 
service medical records are negative for a diagnosed 
psychiatric disability and he was not diagnosed as having a 
psychiatric condition until many years following his service 
discharge.

A neurologic examination was conducted by VA in October 2000.  
At that time, the veteran's medical history, including 
history of meningitis in 1967, was reviewed.  It was noted 
that, following service, the veteran worked as a pilot, until 
1990 when he sustained an organophosphate poisoning accident 
in 1990 after which he had complaints of peripheral 
neuropathy.  The comments of the VA physician concerning the 
relationship between the veteran's complaints of depression 
and his service-connected meningitis were noted, but not 
specifically addressed.  The examiner stated that the 
veteran's tinnitus was likely the result of the meningitis in 
1967.  This neurological report fails to link the veteran's 
major depression to service or to a service-connected 
disability.  Consequently, it is not supportive of the 
veteran's claim of service connection.

VA outpatient treatment records include a psychiatric 
evaluation conducted in July 2001.  The examiner noted the 
veteran's history of mood instability, with depression 
history of severe suicidal ideation, anger, irritability that 
the veteran attributed to the sequelae of meningitis.  He 
went on to state that the veteran was a very reliable 
historian and that there was no reason to question the 
accuracy of his medical history.  On clinical grounds, a 
strong case was made for behavior problems on account of a 
febrile episode experienced while in the military.  The Board 
finds that this report lacks probative value.  The report was 
based on history reported solely by the veteran and such 
history is not substantiated by the evidence of record.  In 
this report, there was no discussion regarding the evidence 
of record, including the veteran's service medical records 
which were negative for a diagnosis of major depression.  
There was also no discussion concerning the fact that major 
depression was diagnosed decades following the veteran's 
discharge from service.  Moreover, the physician speaks to 
the veteran having behavior problems due to a febrile episode 
in service.  He does not specifically relate a current 
psychiatric disability, including major depression, to 
service.  Even if it were assumed that he was making such a 
connection, he has failed to provide a complete and detailed 
rationale for reaching such a conclusion.  Given the 
foregoing, the Board concludes that this opinion is not 
supportive of the veteran's claim. 

VA outpatient treatment records, dated from May to July 2003, 
show several more therapy evaluations by the examiner who 
examined the veteran in June 1999.  The diagnosis of mood 
disorder-depressed, secondary to medical conditions was 
maintained.  As previously stated, the report is not 
probative as it does not specifically relate the veteran's 
service-connected meningitis to a diagnosed psychiatric 
disorder, including major depression.

In addition, July and October 2003 statements were received 
from a VA professor of neurology and a VA nurse practitioner 
in neurology, who indicated that a review of the evidence 
showed that the veteran had documented neurobehavioral 
changes during his illness in 1967 that were exacerbating as 
he grew older.  It was noted that a neurologist who had 
examined the veteran in 1967 wrote that he believed that the 
veteran "might have mild central nervous system involvement 
as part of a generalized system disease."  It was noted that 
a VA neurologist in 2001 had believed that the veteran had 
had neurobehavioral changes that had progressively worsened a 
tremor disorder that the veteran had had since his bout with 
viral meningitis.  In conclusion, it was stated that there 
was a distinct possibility that the veteran's emotional 
outbursts were the result of the meningitis that he had while 
on active duty.  The Board finds that this opinion is 
speculative.  The report only notes that it is a possibility 
that there is a connection between the veteran's emotional 
outburst and the meningitis he had in service.  The opinion 
does not specifically link the veteran's major depression to 
service, including the episode of meningitis in service.  The 
speculative nature of the opinion, especially in light of the 
other well-reasoned opinions stating that there is no 
relationship between the two, causes the Board to find that 
this opinion is not probative in supporting the veteran's 
claim.

In sum, the Board notes that the opinions suggesting a 
relationship between the veteran's major depression and 
service-connected meningitis are based upon medical history 
provided by the veteran that is not supported by the 
contemporaneous medical evidence.  For example, the veteran 
is not shown to have had emotional symptoms almost 
continuously since his episode of meningitis in 1967.  
Instead the record shows that that he did not manifest such 
symptoms until the 1990's, many years after his separation 
from active duty.  Opinions based upon such unsubstantiated 
history are not sufficient for the establishment of service 
connection.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Moreover, the most 
favorable opinion expressed, from the VA neurologist and 
nurse practitioner in July and October 2003, relates that 
there was a distinct possibility that the veteran's emotional 
outbursts were the result of the meningitis he had while on 
active duty.  Such an opinion is considered speculative and 
inconclusive in nature and as such cannot support a claim for 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

The Board will now turn its attention to the opinions of 
record which are clearly against a finding that the veteran 
has major depression due to his service-connected meningitis.  
These opinions were based on a complete review of the record, 
diagnostic testing, and on sound medical principles.

The Board will start with a discussion of the January 2001 VA 
examination report.  This report shows that the veteran was 
examined and psychological testing was conducted.  The 
veteran's medical records were also reviewed for the purpose 
of determining whether there was a relationship between any 
found mental disorder and the residuals of meningitis or 
other physical condition.  After an extensive and detail 
report of his findings, the examiner concluded that the 
evidence did not seem to support a probable significant 
connection between the veteran's 1967 meningitis episode and 
his reported mood changes.  The veteran's multiple medical 
disabilities, including residuals of toxic exposure and 
diabetes mellitus, both of which were believed to be possibly 
involved in the development of peripheral neuropathy, were 
described.  It was noted that on evaluations from the early 
1990's, the veteran had not shown symptoms of any psychiatric 
impairment.  It was believed significant that the VA 
examiners who had indicated that the veteran's depressive 
mood disorder was the consequence of multiple medical 
problems had not related the mood disorder to a specific 
medical condition.  A neurologist who previously evaluated 
the veteran had indicated that it was unlikely that the 
meningitis episode in 1967 had involved encephalitis.  The 
record was believed to be more consistent with psychological 
distress and mood disturbances that were a psychological 
reaction to the veteran's multiple medical problems and 
apparently exacerbated over the last 10 to 12 years.  The 
mood changes also seemed to have occurred while the veteran 
was still able to maintain energy for several demanding 
hobbies, which he had sustained despite complaints of 
depression and physical incapacitation.  The Axis I diagnoses 
were major depressive disorder, recurrent, moderate, chronic 
and somatoform disorder, undifferentiated.  

A neurologic examination was conducted by VA in January 2001.  
At that time, the examiner extensively reviewed the veteran's 
past medical history and examination reports, including the 
service medical records from the veteran's treatment at the 
time he was diagnosed as having viral meningitis in 1967.  It 
was noted that testing of spinal fluid showed relatively few 
white cells and the protein to be only modestly and 
transiently elevated as demonstrated on a repeat tap.  CSF 
glucose was always normal.  The examiner commented that mild 
forms of encephalitis could have minimal effects on CSF, but 
that episode that were known to leave residuals cognitive and 
behavior deficits typically showed a far more pronounced 
effect on the spinal fluid.  The spinal fluid testing that 
was performed was inconsistent with encephalitis that would 
leave severe long term cognitive and behavior impairment.  It 
was considered significant that while the veteran ran a very 
high fever he probably did demonstrated some confusion, but 
that that the fever broke within 24 hours and there were no 
other notes in the service medical records indicating that 
the veteran had remained delirious.  It was further noted 
that a persistent change in behavior could occur when viral 
infection involves the brain, as with viral encephalitis, but 
not when it is restricted to the covering of the brain that 
has not obstructed the flow of spinal fluid, which is the 
case with viral meningitis.  Any consideration that 
psychiatric changes could have occurred because of an 
atypical presentation of a viral infection that briefly did 
involve the brain was considered to be entirely speculative.  

An examination was conducted by VA in May 2003.  At that 
time, the veteran's medical history was again reviewed and an 
extensive report prepared.  The examiner concluded that the 
veteran had experienced some cognitive decline that could be 
related to toxic exposure, but neither this decline, nor 
emotional changes were due to the veteran's bout with viral 
meningitis in 1967.  The examiner stated that the evaluation 
supported the conclusion that the meningitis was not 
responsible for any of the veteran's symptoms, including 
problems with mood and concentration.  The primary Axis I 
diagnoses were major depressive disorder and undifferentiated 
somatoform disorder. 

An August 2003 neurological examination was conducted by VA 
by the same neurologist who had examined the veteran in 
October 2000 and January 2001.  He rendered an opinion that 
it was unlikely that any of the veteran's current psychiatric 
and neurologic deficits were linked to the bout of meningitis 
that the veteran had while on active duty.  

The board finds that the opinions expressed by the above VA 
physicians who do not believe there is a probable 
relationship between the veteran's major depression and the 
meningitis for which service connection has been established 
to be better supported by the evidence of record.  The 
opinions are supported by specific findings such as the 
spinal fluid levels that were noted in the service medical 
records making it unlikely that the veteran suffered an 
episode of encephalitis at the time he was treated for 
meningitis, which is considered by these physicians to be a 
possible causative factor leading to the establishment of an 
etiologic relationship.  Additionally, the lack of 
psychiatric symptoms in the years following the veteran's 
episode of meningitis or for many years after the veteran's 
discharge from active duty is also pointed to as evidence 
against such a relationship.  These physicians based their 
opinions based on the evidence of record, including the 
veteran's service medical records, diagnostic testing and 
medical principles in concluding that there was no 
relationship between the veteran's service-connected 
meningitis and his current diagnosis of major depression.

Given the foregoing, the Board finds that the opinions 
stating that there is no causal connection between the 
veteran's service-connected meningitis and current diagnosis 
of major depression to be more probative than any of the 
opinions which may be considered to be supportive of the 
claim.  

The Board has considered the testimony advanced by the 
veteran and his spouse in connection with the claim.  
However, as layman, without the appropriate medical training 
and expertise, they are simply not competent to provide 
probative (persuasive) evidence on a medical matter, such as 
whether the current psychiatric disability is medically 
related to a service-connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, where, as here, the claim turns on a medical matter, 
medical evidence, not lay assertions, is needed to establish 
the claim.

For the foregoing reasons, the claim for service connection 
for a psychiatric disability as secondary to the veteran's 
service-connected disabilities must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the doubt doctrine.  However, as the 
preponderance of the medical evidence does not support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for major depression is denied.  



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


